Citation Nr: 0636410	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk



INTRODUCTION

The veteran had active service in the Unites States Army from 
December 1966 to November 1968.  He is a highly decorated 
combat veteran of the Vietnam War, and is a recipient of the 
Combat Medical Badge, Purple Heart Medal, Bronze Star Medal, 
and Silver Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran and his spouse appeared at a Travel Board hearing 
before the undersigned Veteran's Law Judge in August 2006.  A 
transcript is associated with the claims folder.  


FINDING OF FACT

The veteran has Global Assessment of Functioning (GAF) scores 
ranging from 39 to 56, and has occupational and social 
impairment, with significant deficiencies in his work and 
family life.


CONCLUSION OF LAW

A disability evaluation for post-traumatic stress disorder 
(PTSD) in excess of 50 percent is warranted, and the veteran 
is entitled to a 70 percent evaluation, but no higher.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.130 Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a September 2004 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim for service connection.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a letter appended to an April 2006 supplemental statement 
of the case, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of such award.  This is in full compliance 
with VA's duty to assist the veteran as amended by recent 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  VA correspondence advised the veteran to let VA 
know of any information or evidence in his possession which 
would aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  In fact, at the time of his August 2006 hearing, 
the veteran submitted additional pertinent medical evidence.  
He signed a waiver of initial RO review of that evidence.  
38 C.F.R. § 20.1304.   Accordingly, any defect as to 
timeliness of the appropriate and aforementioned notices is 
nonprejudicial.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
disability at issue was conducted. 38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case arising from an initial grant of service 
connection, as here, the entire level of disability, from 
service to present, is to be considered in evaluation of the 
veteran's claim.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

The veteran served as a medical corpsman with the U.S. Army 
in the Vietnam War.  In this capacity, he provided medical 
support for soldiers of the 1st Batallion/5th Infantry 
Regiment, 25th Infantry Division (Mechanized) during combat 
operations.  The veteran's duties involved providing 
treatment to soldiers wounded in combat against North 
Vietnamese and Viet Cong forces.  On August 21, 1968, the 
veteran, with disregard for his own personal safety, 
evacuated two critically wounded men from a medical truck 
after it had been hit by an enemy rocket-propelled grenade 
(RPG).  The veteran attended to the two wounded soldiers 
under intense enemy fire, performed emergent first aid, and 
saved the men's lives.  For this action, the veteran was 
awarded the Silver Star Medal, the nation's third highest 
decoration for heroism under fire. 

The veteran has been diagnosed with PTSD since 2003.   Based 
on this diagnosis and the above verified combat, as well as 
the veteran's award of the Combat Medical Badge, Bronze Star, 
and Purple Heart, he was granted service connection for PTSD 
in a February 2005 rating decision, with an evaluation of 50 
percent.  The veteran posited a timely disagreement with this 
decision and contends, essentially, that his condition is of 
a greater severity than his current rating contemplates.  As 
this is a claim arising from an initial grant of service 
connection, the Board will analyze all the evidence of 
record, from service to present, in making a determination on 
the veteran's claim.  See Fenderson, supra.

The service medical history is negative for any complaints, 
treatments, or diagnoses of a psychiatric disorder.  Indeed, 
a report of a private psychologist indicates that the 
veteran's first diagnosis of PTSD was in 2003.  Clinical 
records from VA indicate continual treatment for PTSD from 
January 2004 to the present.  The veteran has had GAF testing 
completed on several occasions in clinical and examination 
reports.  The range of the veteran's GAF scores has been a 
lowest of 39, in a March 2004 clinical assessment, to a 
highest of 56, in a January 2005 VA psychiatric examination.

In an August 2005 psychiatric opinion, the veteran's PTSD 
symptoms were found to cause "severe social, personal, and 
occupational impairment" and in August 2006, PTSD was found 
to have had a "significant impact" on the veteran's life 
"relationally, emotionally, physically, and 
occupationally."  

As regards the veteran's occupational difficulties, while he 
has maintained gainful employment since his discharge from 
service, he has most recently had his commission as a 
salesman reduced to around $5.18 per pay period, with the 
majority of his income coming from VA compensation.  The 
veteran stated, in his August 2006 Travel Board hearing, that 
the only reason he maintains his employment is to keep the 
health and life insurance benefits it provides for his 
spouse.  The record indicates that the veteran has been 
reprimanded at work for a negative attitude, attributed, via 
opinions of VA health care providers, to his PTSD.

In an August 2005 psychological assessment, the veteran 
reported that he has nightmares of his Vietnam experiences 
which cause him difficulty sleeping at night.  This has had a 
direct effect on the veteran's personal relationships, as it 
forces the veteran and his spouse to sleep in different rooms 
because of his PTSD-induced restlessness and profuse 
sweating.  Additionally, the veteran's spouse testified that 
the veteran has little interest in being around others, and 
that there is a strained relationship with his grandchildren 
as when they visit he is withdrawn and does not wish to see 
them.  The veteran's spouse further reported that the 
veteran's withdrawn behavior causes her to feel animosity and 
to say "hateful things" to the veteran.  

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record that 
bears on occupational and social impairment."  See 38 C.F.R. 
§ 4.126(a).  

The veteran's PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
50 percent disability evaluation is assigned under this Code 
for occupational and social impairment due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. Id.

A maximum 100 percent evaluation is applicable where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The Board finds that the veteran's occupational and personal 
lives are significantly impaired.  While he has been able to 
work for many years after service, the evidence of record 
confirms that his commission of sales has substantially 
decreased recently, his supervisor has reprimanded him, and 
his motivation to "drum up" sales has dwindled, all 
documented as due to his PTSD. 

As regards the veteran's personal life, there is again 
significant impairment, with the record showing a strain on 
the veteran's marriage and his relationship with his 
grandchildren.  The veteran is not totally unable to maintain 
a relationship, as he has been married for almost 40 years, 
but, the evidence does suggest a severe decline in the 
quality of the marriage as well as an inability to interact 
with other family members. 

The veteran's GAF score has, within the last two years, been 
at a low of 39.  A GAF score between 31 and 40 implies some 
impairment in reality testing or communication (e.g. speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing in school).  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM- IV).

According to the DSM-IV, a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Thus, 
the veteran's GAF low score of 39 is consistent with 
significant occupational and social deficiencies.

In light of the above, the Board finds that the veteran is 
entitled to an evaluation of 70 percent for PTSD.  The fact 
that the veteran maintains employment and is still married 
after almost four decades weighs against the claim for an 
increase; however, the significant strain on the veteran's 
occupational and personal relationships, as well as his low 
GAF score, makes the facts at least in equipoise regarding 
the existence of "deficiency" in these areas per the 
regulatory language.   See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  As such, benefit of the doubt is to be resolved in the 
veteran's favor, and an increase to 70 percent is warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
evidence of record does not, however, suggest that the 
veteran is totally impaired socially or occupationally, as he 
does have both a current job and an existing marriage, albeit 
both with substantial difficulties.  Additionally, the 
medical reports do not demonstrate such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
or the veteran being a persistent danger of hurting himself 
or others.  Thus, the maximum 100 percent evaluation is not 
in order.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the Board finds that the 70 
percent rating properly commences as of the grant of service 
connection, without any staged ratings.   




ORDER

Entitlement to an initial disability rating of 70 percent for 
post-traumatic stress disorder (PTSD) is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.  




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


